Citation Nr: 0509410	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for right shoulder 
(major) impingement syndrome with arthritis, currently rated 
as 20 percent disabling.  

2.  Entitlement to an increased evaluation for ganglion cyst 
of the right wrist (major), currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for ganglion cyst 
of the left wrist, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983, and from April 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in April 2002.  That decision granted an increased 
rating from 10 to 20 percent, for the veteran's right 
shoulder condition, and denied an increased rating for the 
left and right wrists.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

The veteran indicated in March 2004 that he submitted a 
Social Security Administration (SSA) disability claim.  These 
records should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the case must be remanded for the foregoing reason, the 
veteran should be re-examined by VA to ensure that the record 
adequately reveals the current state of the right shoulder 
and bilateral wrist disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  Any recent VA treatment records 
should also be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:




1.   Make arrangements to obtain any recent 
treatment records for the veteran's service-
connected right shoulder and bilateral wrist 
disabilities from the VA Medical Center in 
Dallas, dated since January 2004. 

2.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary 
material that were used or plan to be used in 
considering the veteran's claim for 
disability benefits.  

3.  After the foregoing development has been 
accomplished, schedule the veteran for 
appropriate VA examination of his upper 
extremities.  Any indicated tests, including 
X-rays, should be accomplished.  The claims 
file must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file was 
reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected right shoulder impingement syndrome 
with arthritis and ganglion cysts of the 
wrists.

The examiner should report range of motion 
measurements for the wrists and right 
shoulder.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right shoulder or wrists are used 
repeatedly.  All limitation of function must 
be identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

With respect to the right shoulder, the 
examiner should also state whether there is 
any ankylosis (favorable or unfavorable) of 
the scapulohumeral articulation; malunion 
with marked deformity; recurrent dislocation 
of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements; 
or fibrous union, nonunion, or loss of head 
of the humerus.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, including 
38 C.F.R. § 3.321, and consideration of any 
additional information obtained as a result 
of this remand.  If the decisions with 
respect to the claims remain adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



